Exhibit 10.1



AMENDMENT AGREEMENT No. 5 (this “Amendment”), dated as of March 22, 2013, among
ARAMARK CORPORATION (as successor to RMK Acquisition Corporation) (the “U.S.
Borrower”), ARAMARK Intermediate HoldCo Corporation, the subsidiaries of the
U.S. Borrower party to the Credit Agreement (as defined below) (the
“Guarantors”), New Lender and JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent (in such capacities, the “Agent”) and as LC Facility
Issuing Bank (in such capacity, the “LC Facility Issuing Bank”) to the Credit
Agreement, dated as of January 26, 2007, as amended and restated as of March 26,
2010, as amended by Amendment Agreement No. 1 dated as of April 18, 2011,
Amendment Agreement No. 2 dated as of February 29, 2012, Amendment No. 3 dated
as of December 20, 2012 and Amendment No. 4 dated as of February 22, 2013 (as
amended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers (as defined therein), ARAMARK
Intermediate HoldCo Corporation, the Guarantors, the Agent and the other parties
thereto from time to time. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement (as
amended hereby).
WHEREAS, Section 2.19 of the Credit Agreement provides that the Credit Agreement
may be supplemented without the consent of the Required Lenders to establish New
Revolving Commitments;
WHEREAS, the U.S. Borrower has requested to establish New Revolving Commitments
in the form of an increase of the aggregate principal amount of the outstanding
U.S. Extended Revolving Commitments;
WHEREAS, Royal Bank of Canada (the “New Lender”) has agreed to provide a New
Revolving Commitment;
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1.    Establishment of New Revolving Commitments. Subject to the terms
and conditions set forth in this Amendment and in the Credit Agreement, as of
the Amendment No. 5 Effective Date, the amount of the U.S. Extended Revolving
Commitment, if any, of the New Lender shall be increased by $55,000,000. The New
Lender agrees that its U.S. Extended Revolving Commitments shall be subject to
the Loss Sharing Agreement and that it shall be a party thereto.
Section 2.    Representations and Warranties. The U.S. Borrower represents and
warrants to the Agent and each Lender (including the New Lender) that the
execution and delivery of this Amendment is within each applicable Loan Party’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action of such Loan Party. This Amendment has been duly
executed and delivered by each Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity. This Amendment (a) does not
require any consent or




--------------------------------------------------------------------------------

-2-

approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect and (B) for filings and registrations necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of the Restricted
Subsidiaries, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any of the
Restricted Subsidiaries or their respective assets, or (other than as
contemplated by this Amendment) give rise to a right thereunder to require any
payment to be made by any Loan Party or any of the Restricted Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
any Loan Party or any of the Restricted Subsidiaries, except Liens created
pursuant to the Loan Documents, except, in the case of each of clauses (a)
through (d) above, to the extent that any such violation, default or right, or
any failure to obtain such consent or approval or to take any such action, would
not reasonably be expected to result in a Material Adverse Effect.
Section 3.    Effectiveness. The Amendment shall become effective on the date
(the “Amendment No. 5 Effective Date”) that each of the conditions set forth
below in this Section has been satisfied:
(a)    Execution of this Amendment. The Agent (or its counsel) shall have
received from the U.S. Borrower, each Guarantor, the Agent and the New Lender
either (A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Agent (which may include facsimile or
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart hereof.
(b)    Legal Opinions. The Agent shall have received, on behalf of itself and
the Lenders (including the New Lender) on the Amendment No. 5 Effective Date, a
written opinion of Simpson Thacher & Bartlett LLP, New York counsel for the Loan
Parties dated the Amendment No. 5 Effective Date, addressed to the Agent and the
Lenders (including the New Lender) and in form and substance reasonably
satisfactory to the Agent and covering such other matters relating to the Loan
Documents and the transactions contemplated by this Amendment as the Agent shall
reasonably request.
(c)    Officers’ Certificate. The Agent shall have received an Officers’
Certificate, dated as of the Amendment No. 5 Effective Date, certifying that the
conditions set forth in Section 2.19(a)(i), (ii) and (iii) of the Credit
Agreement are satisfied on the Amendment No. 5 Effective Date.
(d)    Insurance. The Agent shall have received, with respect to each Mortgaged
Property, (x) a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination and (y) if any improvement is located on any
portion of any Mortgaged Property in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as now or hereafter in effect or successor act
thereto), a notice about special flood hazard area status and flood disaster
assistance duly executed by the U.S. Borrower and each Loan Party relating
thereto and the evidence of flood insurance required by Section 5.10 of the
Credit Agreement and the Flood




--------------------------------------------------------------------------------

-3-

Insurance Laws. For purposes hereof, “Flood Insurance Laws” means (i) the
National Flood Insurance Act of 1968, (ii) the Flood Disaster Protection Act of
1973, (iii) the National Flood Insurance Reform Act of 1994 and (iv) the Flood
Insurance Reform Act of 2004 (and, in each case, any successor statute thereto).
Section 4.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission, including by e-mail with a “pdf” copy thereof
attached, shall be effective as delivery of an original executed counterpart
hereof.
Section 5.    Applicable Law; Jurisdiction. THIS AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of any U.S. Federal or New
York State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to this Amendment, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
Section 6.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 7.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
Section 8.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders (including the New Lender), the Agent, the LC Facility Issuing Bank or
the Issuing Banks, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the




--------------------------------------------------------------------------------

-4-

terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision thereof or any other Loan Document. Each and
every term, condition, obligation, covenant and agreement contained in the
Credit Agreement and the other Loan Documents is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect. Each Loan Party
reaffirms its obligations under the Loan Documents to which it is party and the
validity of the Liens granted by it pursuant to the Security Documents. For the
avoidance of doubt, the New Lender shall be a Secured Party under the Credit
Agreement. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 5 Effective Date, all
references to the Credit Agreement in any other Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of each such Loan Party under the Loan Documents to which such Loan
Party is a party shall continue to apply to the Credit Agreement as amended
hereby.
[Remainder of page intentionally left blank]
    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
ARAMARK CORPORATION

By:
/S/ Karen A. Wallace                
    Name: Karen A. Wallace
    Title: Vice President and Treasurer

ARAMARK INTERMEDIATE HOLDCO CORPORATION
By:
/S/ Karen A. Wallace                
    Name: Karen A. Wallace
    Title: Vice President and Treasurer




[Signature Page to Amendment]



--------------------------------------------------------------------------------



ARAMARK AVIATION SERVICES LIMITED PARTNERSHIP
By: ARAMARK SMMS, LLC, its General Partner
By: ARAMARK CORPORATION, its sole member


By:    /S/ Karen A. Wallace            
    Name: Karen A. Wallace
    Title: Vice President and Treasurer


ARAMARK MANAGEMENT SERVICES LIMITED PARTNERSHIP
By: ARAMARK SMMS, LLC, its General Partner
By: ARAMARK CORPORATION, its sole member


By:    /S/ Karen A. Wallace            
    Name: Karen A. Wallace
    Title: Vice President and Treasurer


TAHOE ROCKET LP
By: ARAMARK SPORTS AND ENTERTAINMENT SERVICES, LLC, its General Partner


By:    /S/ Karen A. Wallace            
    Name: Karen A. Wallace
    Title: Treasurer



[Signature Page to Amendment]

--------------------------------------------------------------------------------







EACH OF THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO
 
By:    /S/ Karen A. Wallace            
    Name: Karen A. Wallace
    Title: Treasurer

[Signature Page to Amendment]

--------------------------------------------------------------------------------

Schedule I



No.


Debtor


Jurisdiction
1.
L&N Uniform Supply, LLC
California
2.
Lake Tahoe Cruises, LLC
California
3.
Paradise Hornblower, LLC
California
4.
Shoreline Operating Company, Inc.
California
5.
Addison Concessions, Inc.
Delaware
6.
ARAMARK Asia Management,
LLC
Delaware
7.
ARAMARK Campus, LLC
Delaware
8.
ARAMARK Cleanroom Services
(Puerto Rico), Inc.
Delaware
9.
ARAMARK Cleanroom Services,
LLC
Delaware
10.
ARAMARK Confection, LLC
Delaware
11.
ARAMARK Correctional Services,
LLC
Delaware
12.
ARAMARK CTS, LLC
Delaware
13.
ARAMARK Educational Group,
LLC
Delaware
14.
ARAMARK Educational Services,
LLC
Delaware
15.
ARAMARK Engineering
Associates, LLC
Delaware
16.
ARAMARK Entertainment, LLC
Delaware
17.
ARAMARK Executive
Management Services USA, Inc.
Delaware
18.
ARAMARK Facilities
Management, LLC
Delaware
19.
ARAMARK Facility Services,
LLC
Delaware
20.
ARAMARK FHC Business
Services, LLC
Delaware
21.
ARAMARK FHC Campus
Services, LLC
Delaware
22.
ARAMARK FHC Correctional
Services, LLC
Delaware
23.
ARAMARK FHC Healthcare
Support Services, LLC
Delaware
24.
ARAMARK FHC Refreshment
Services, LLC
Delaware
25.
ARAMARK FHC School Support
Services, LLC
Delaware
26.
ARAMARK FHC Services, LLC
Delaware








[Signature Page to Amendment]

--------------------------------------------------------------------------------







No.


Debtor


Jurisdiction
27.
ARAMARK FHC Sports and
Entertainment Services, LLC
Delaware
28.
ARAMARK FHC, LLC
Delaware
29.
ARAMARK Food and Support
Services Group, Inc.
Delaware
30.
ARAMARK Food Service, LLC
Delaware
31.
ARAMARK FSM, LLC
Delaware
32.
ARAMARK Healthcare Support
Services of the Virgin Islands, Inc.
Delaware
33.
ARAMARK Healthcare Support
Services, LLC
Delaware
34.
ARAMARK Healthcare
Technologies, LLC
Delaware
35.
ARAMARK India Holdings LLC
Delaware
36.
ARAMARK Industrial Services,
LLC
Delaware
37.
ARAMARK Japan, Inc.
Delaware
38.
ARAMARK Marketing Services
Group, Inc.
Delaware
39.
ARAMARK Organizational
Services, Inc.
Delaware
40.
ARAMARK RAV, LLC
Delaware
41.
ARAMARK RBI, INC.
Delaware
42.
ARAMARK Refreshment Services,
LLC
Delaware
43.
ARAMARK Schools, LLC
Delaware
44.
ARAMARK SCM, Inc.
Delaware
45.
ARAMARK Senior Living
Services, LLC
Delaware
46.
ARAMARK Senior Notes
Company
Delaware
47.
ARAMARK Services of Puerto
Rico, Inc.
Delaware
48.
ARAMARK SM Management
Services, Inc.
Delaware
49.
ARAMARK SMMS LLC
Delaware
50.
ARAMARK SMMS Real Estate
LLC
Delaware
51.
ARAMARK Sports and
Entertainment Group, LLC
Delaware
52.
ARAMARK Sports and
Entertainment Services, LLC
Delaware







--------------------------------------------------------------------------------







No.


Debtor


Jurisdiction
53.
ARAMARK Sports Facilities, LLC
Delaware
54.
ARAMARK Sports, LLC
Delaware
55.
ARAMARK Summer Games 1996,
LLC
Delaware
56.
ARAMARK U.S. Offshore
Services, LLC
Delaware
57.
ARAMARK Uniform & Career
Apparel Group, Inc.
Delaware
58.
ARAMARK Uniform & Career
Apparel, LLC
Delaware
59.
ARAMARK Uniform
Manufacturing Company
Delaware
60.
ARAMARK Uniform Services
(Baltimore) LLC
Delaware
61.
ARAMARK Uniform Services
(Matchpoint) LLC
Delaware
62.
ARAMARK Uniform Services
(Midwest) LLC
Delaware
63.
ARAMARK Uniform Services
(Rochester) LLC
Delaware
64.
ARAMARK Uniform Services
(Santa Ana) LLC
Delaware
65.
ARAMARK Uniform Services
(Syracuse) LLC
Delaware
66.
ARAMARK Uniform Services
(Texas) LLC
Delaware
67.
ARAMARK Uniform Services
(West Adams) LLC
Delaware
68.
ARAMARK Venue Services, Inc.
Delaware
69.
ARAMARK/HMS, LLC
Delaware
70.
Delsac VIII, Inc.
Delaware
71.
Fine Host Holdings, LLC
Delaware
72.
Harrison Conference Associates,
LLC
Delaware
73.
Harry M. Stevens, LLC
Delaware
74.
Landy Textile Rental Services,
LLC
Delaware
75.
American Snack & Beverage, LLC
Florida
76.
ARAMARK Services Management
of HI, Inc.
Hawaii
77.
ARAMARK Kitty Hawk, Inc.
Idaho
78.
Harrison Conference Center of
Lake Bluff, Inc.
Illinois







--------------------------------------------------------------------------------







No.


Debtor


Jurisdiction
79.
ARAMARK Distribution Services,
Inc.
Illinois
80.
ARAMARK Services Management
of IL, Inc.
Illinois
81.
ARAMARK Facility Management
Corporation of Iowa
Iowa
82.
ARAMARK FHC Kansas, Inc.
Kansas
83.
ARAMARK Food Service
Corporation of Kansas
Kansas
84.
ARAMARK Services of Kansas,
Inc.
Kansas
85.
Harrison Conference Services of
Massachusetts, LLC
Massachusetts
86.
Harrison Conference Services of
Wellesley, LLC
Massachusetts
87.
ARAMARK Services Management
of MI, Inc.
Michigan
88.
Restaura, Inc.
Michigan
89.
Travel Systems, LLC
Nevada
90.
ARAMARK Services Management
of NJ, Inc.
New Jersey
91.
Harrison Conference Services of
Princeton, Inc.
New Jersey
92.
Harry M. Stevens, Inc. of New
Jersey
New Jersey
93.
Harrison Conference Center of
Glen Cove, Inc.
New York
94.
Harrison Conference Services of
North Carolina, LLC
North Carolina
95.
ARAMARK American Food
Services, LLC
Ohio
96.
ARAMARK Services Management
of OH, Inc.
Ohio
97.
ARAMARK Consumer Discount
Company
Pennsylvania
98.
Harry M. Stevens, Inc. of Penn
Pennsylvania
99.
MyAssistant, Inc.
Pennsylvania
100.
ARAMARK Services Management
of SC, Inc.
South Carolina
101.
ARAMARK Business Dining
Services of Texas, LLC
Texas
102.
ARAMARK Educational Services
of Texas, LLC
Texas
103.
ARAMARK Food Service of
Texas, LLC
Texas
104.
ARAMARK Healthcare Support
Services of Texas, Inc.
Texas







--------------------------------------------------------------------------------







No.


Debtor


Jurisdiction
105.
ARAMARK Sports and
Entertainment Services of Texas, LLC
Texas
106.
ARAMARK Educational Services
of Vermont, Inc.
Vermont
107.
Overall Laundry Services, Inc.
Washington
108.
ARAMARK Capital Asset
Services, LLC
Wisconsin
109.
ARAMARK Services Management
of WI, Inc.
Wisconsin
110.
Kowalski-Dickow Associates, LLC
Wisconsin











--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as Agent
By:
/S/ Dawn L. Leelum                
Name: Dawn L. LeeLum
Title: Executive Director





--------------------------------------------------------------------------------



ROYAL BANK OF CANADA,
as New Lender
By:
/S/ D.W. Scott Johnson            
Name: D.W. Scott Johnson
Title: Authorized Signatory




[Signature Page to Amendment]

